833 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard CRIM, Jr., Plaintiff-Appellant,Donald Carter;  Elbert Jones, Plaintiffs,v.Paul MANCINO, Jr.;  Judge James A. Carroll;  Doris A.Zielinski, Court Reporter;  Judge Joseph Nahra;Judge Ann McManamon;  Frank J.Celebrezze, Chief Justice,Defendants-Appellees.
No. 87-3757.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1987.

Before MERRITT and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This plaintiff appeals pro se from the district court's order denying attorney's fees in this prisoner civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his complaint, the plaintiff alleged that the defendants conspired to violate his constitutional rights during state court criminal proceedings.  The district court entered judgment dismissing the complaint because the plaintiff had not obtained habeas corpus relief.  This court affirmed the district court's judgment.


3
The plaintiff then filed a motion for attorney's fees.  42 U.S.C. Sec. 1988.  The district court denied the motion summarily.  We hold that the district court was correct to deny the motion because the plaintiff is not a prevailing party for purposes of Sec. 1988.    See Kentucky Ass'n for Retarded Citizens, Inc. v. Conn, 718 F.2d 182, 186-87 (6th Cir.1983).


4
Defendant Mancino has moved for damages and costs under Fed.R.App.P. 38 because the appeal is frivolous.  We deny the motion.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.